Case 9:18-cv-80176-BB Document 125 Entered on FLSD Docket 03/22/2019 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  __________________________________/

                       ORDER REFERRING MOTION TO MAGISTRATE

         THIS CAUSE is before the Court upon a sua sponte review of the record. On February

  14, 2019, Plaintiffs Ira Kleiman and W&K Info Defense Research, LLC filed a Motion to Strike

  Affirmative Defenses, ECF No. [95] (the “Motion”). Pursuant to 28 U.S.C. § 636 and the Local

  Rules of this Court, it is ORDERED AND ADJUDGED that the Motion, ECF No. [95], is

  REFERRED to United States Magistrate Judge Bruce E. Reinhart for a Report and

  Recommendation or Order as is appropriate.

         DONE AND ORDERED in Miami, Florida, this 21st day of March, 2019.




                                                   ____________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE


  Copies to:

  Counsel of Record
